Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 01/31/2020.
Claims 1-5, 7-8, 11, 18-19, and 20-21 are pending and have been examined.
Claims 1-5, 7-8, 11, 18-19, and 20-21 are rejected.

Response to Arguments
Applicant's arguments filed 09/25/2020 have been fully considered but they are not persuasive. Applicant argues cited references do not at least suggest teaching for “the data type of the data sample”, “the at least one attribute type”, and “the information for defining the value index”.
Examiner respectfully submits that the argued limitation is at least suggested by the cited references.
Kami teaches data type, attribute type, and value index (Kami [0087: “When registering the measured data, in addition to the measured data and the measurement time of the measured data, the data management unit 205 also stores a time slot number, a type indicating determination or dependent data, and an importance attribute, per terminal (per terminal identifier).” Describing the various different types of data and attribute.]). Further, Kami teaches value index (Kami [0097: “For example, it is desirable that a database including an index for the importance attributes be configured so that measured data having an importance attribute "M" can be acquired promptly.” Describes an example of a value index.]). Still further, value indices are described throughout the reference (Kami [0063, 0088, 0097, 107-108, etc.]). Lastly, the claimed limitation calls for the storing of the relationship .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 11, 18-19, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 states “. . ., and sets . . .” which is an incomplete clause. It is missing a subject. All dependent claims are rejected similarly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 11, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kami (US 20160057561) and further in view of Boucher et al. (US 20170315683; “Boucher” hereinafter).
As per claim 1, rejection for claim 1 is incorporated and further Kami discloses A data processor for transferring or maintaining a data sample, the data processor comprising:
a table management unit that manages a data value table that defines a relationship among (i) a data type of the data sample (Kami [0003: Data management where time series data is collected and transmitted.]; [Kami [0051: Describes storage as relational database.]), (ii) usage attribute information defined by a pair of at least one attribute type and a value, and (iii) information for defining a value index (Kami [0046: Describes defining value index and information value calculation.]; [0087: “When registering the measured data, in addition to the measured data and the measurement time of the measured data, the data management unit 205 also stores a time slot number, a type indicating determination or dependent data, and an importance attribute, per terminal (per terminal ; and
a prioritizing unit that specifies the information for defining the value index with respect to the data sample based on the data value table, and sets a priority of the transferring or the maintaining of the data sample using the value index (Kami [0071: “Before transmitting measured data, the data transmission control unit 107 gives an importance attribute to the measured data, so that the server 20 can distinguish measured data having high importance from measured data having low importance.” . . . 0098: “First, among the terminal-side data 620, promptly transmitted data 601 and 602 having an importance attribute "M" are sequentially transmitted as server-side data 630. Thus, the server 20 stores priority data 631 only and performs linear interpolation for the other data.”]; [0098: “Thus, the server 20 stores priority data 631 only and performs linear interpolation for the other data.” Describing priority consideration for transferring/maintaining data.]),
which is determined based on the information for defining the value index, wherein:
the data type of the data sample provides at least information whether the data sample is a [forward image]; the at least one attribute type provides information indicating [at least one of an application, user identification information, user classification, and a numerical number of users] (Kami [0035: Describing measured data as part of application data being transmitted. . . . 0125: “In addition, the control signal is a cost map .rho. [k] (k is a number of a small area), which is transmission cost information about an individual small area in one of the squares in a map formed as a square grid.”]);
and the information for defining the value index includes at least one of a data value map, a value correction amp, a data transfer value map, and a communication resource map (Kami [0088: Describes cost information index that is a cost data map of all costs.]).
at least one of an application, user identification information, user classification, and a numerical number of users. 
However, Boucher in an analogous art teaches:
at least one of an application, user identification information, user classification, and a numerical number of users (Boucher [1100, 1156, 1322: Describing determination of priority using number of users and utilization change as usage attribute and utilization form.]); forward image (Boucher [0629: Describing data objects can be images.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the usage attribute and utilization values of Boucher into the priority and cost calculation module of Kami to produce an expected result of using user information to determine priority and utilization information. Priority determination is taught by Kami using data and the specific data type of images including forward image is supplemented by Boucher. The modification would be obvious because one of ordinary skill in the art would be motivated to take advantage of user and utilization information during calculation of priority and cost to optimize resource utilization.

As per claim 2, rejection for claim 1 is incorporated and further Kami discloses The data processor according to claim 1, wherein: the attribute type includes an application of the data sample (Kami [0012: “Depending on an application used (analytical processing of any type), the data collected by the terminals includes, for example, many non-urgent data or many redundant data that affects the analysis result little.”]).

As per claim 3, rejection for claim 1 is incorporated and further Kami discloses The data processor according to claim 1, wherein:
the attribute type includes identification information [about a user using the data sample or user classification] (Kami [0087: “When registering the measured data, in addition to the measured data and the measurement time of the measured data, the data management unit 205 also stores a time slot number, a type indicating determination or dependent data, and an importance attribute, per terminal (per terminal identifier).”]).
Even though Kami teaches using identifiers, it does not explicitly teach about a user using the data sample or user classification.
However, Boucher in an analogous art teaches: about a user using the data sample or user classification (Boucher [0623: Describing using user identifiers to locate information.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the user information of Boucher into the identifier creation module of Kami to produce an expected result of using user information. The modification would be obvious because one of ordinary skill in the art would be motivated to use user information during calculation of values geared toward user operated machines.

As per claim 4, rejection for claim 1 is incorporated and further Kami discloses The data processor according to claim 1, wherein:
the prioritizing unit changes the value index defined by the usage attribute information [according to a numerical number of users matching the usage attribute information] (Kami [0099: Describing measurements of interpolation determining priority of data.]).
Even though Kami teaches prioritizing, it does not explicitly teach according to a numerical number of users matching the usage attribute information.
However, Boucher in an analogous art teaches: according to a numerical number of users matching the usage attribute information (Boucher [1156: “For example, the document server 6202 

As per claim 5, rejection for claim 1 is incorporated and further Kami discloses The data processor according to claim 1, wherein:
the prioritizing unit determines the priority of the data sample based on a sum of a plurality of value indexes defined by the usage attribute information (Kami [0099: Describing measurements of interpolation determining priority of data.]).

As per claim 11, rejection for claim 1 is incorporated and further Kami discloses The data processor according to claim 1, wherein:
the value index defined in the prioritizing unit is a scalar quantity that converts a value of the data sample into a monetary value (Kami [0015: Describes calculating cost that includes scalar quantity and monetary value.]).

As per claim 18, rejection for claim 1 is incorporated and further Kami discloses The data processor according to claim 1, wherein: the table management unit maintains a communication resource map that associates information about a communication resource for transferring the data sample with state information indicating a data processor state (Kami [0089: “More specifically, a field (map) is divided into small areas, and the number of terminals N[i] in an area i (hereinafter, i is an integer) is calculated.”]; [0090: “For example, when a terminal 10 receives density information as a control signal, if the density is high, the terminal 10 determines that the transmission cost is high.”]; [0088: ”The control signal management unit 202 regularly generates and updates a control signal in view of the current data acquisition status, the load status of the server 20, the prediction and estimation status of unreceived measured data, and the like.”]); and
the prioritizing unit selects the communication resource for transferring the data sample as a transfer target according to the communication resource map (Kami [0125: “In addition, the control signal is a cost map .rho. [k] (k is a number of a small area), which is transmission cost information about an individual small area in one of the squares in a map formed as a square grid.”]; [0071: “Before transmitting measured data, the data transmission control unit 107 gives an importance attribute to the measured data, so that the server 20 can distinguish measured data having high importance from measured data having low importance.” . . . 0098: “First, among the terminal-side data 620, promptly transmitted data 601 and 602 having an importance attribute "M" are sequentially transmitted as server-side data 630. Thus, the server 20 stores priority data 631 only and performs linear interpolation for the other data.”]).

As per claim 19, rejection for claim 1 is incorporated and further Kami discloses The data processor according to claim 1, wherein:
the prioritizing unit compares the value index per data quantity with a utilization cost of a communication resource per data quantity, the communication resource being usable for transferring the data sample (Kami [0073: “For example, the data transmission control unit 107 may perform ; and
the prioritizing unit selects the data sample as a transfer target to be transferred using the communication resource when a difference or a ratio between the value index per data quantity and the utilization cost per data quantity in the date sample is equal to or larger than a threshold value (Kami [0075: “In this way, the terminal 10 determines whether to transmit measured data on the basis of the transmission probability, which is represented by a decreasing function with respect to the transmission cost and an increasing function with respect to the information value.”]).

As per claim 20, rejection for claim 1 is incorporated and further Kami discloses A data processing method for transferring or maintaining a data sample, the data processing method executed by at least one processing unit (Kami [0191]), and comprising:
referencing a data value table that defines a relationship among (i) a data type of the data sample (Kami [0003: Data management where time series data is collected and transmitted.]), [(ii) usage attribute] information defined by a pair of at least one attribute type and [a value concerning a utilization form], and (iii) information for defining a value index (Kami [0046: Describes defining value index and information value calculation.]; [0063, 0088, 0097: All paragraphs illustrate use of a value index.]);
specifying the information for defining the value index with respect to the data sample based on the data value table (Kami [0051: Describes storage as relational database.]); and setting a priority of the transferring or the maintaining of the data sample using the value index, which is determined based on the information for defining the value index (Kami [0071: “Before transmitting measured data, the data transmission control unit 107 gives an importance attribute to the measured data, so that the server 20 can distinguish measured data having high importance from measured data having low , wherein
the data type of the data sample provides at least information whether the data sample is a [forward image], the at least one attribute type provides information indicating [at least one of an application user identification information, user classification, and a numerical number of users] (Kami [0035: Describing measured data as part of application data being transmitted. . . . 0125: “In addition, the control signal is a cost map .rho. [k] (k is a number of a small area), which is transmission cost information about an individual small area in one of the squares in a map formed as a square grid.”]),
and the information for defining the value index includes at least one of a data value map, a value correction map, a data transfer value map, and a communication resource map (Kami [0088: Describes cost information index that is a cost data map of all costs.]).
Kami does not explicitly teach: at least one of an application, user identification information, user classification, and a numerical number of users and forward image. 
However, Boucher in an analogous art teaches:
at least one of an application, user identification information, user classification, and a numerical number of users (Boucher [1100, 1156, 1322: Describing determination of priority using number of users and utilization change as usage attribute and utilization form.]); forward image (Boucher [0629: Describing data objects can be images.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the usage attribute and utilization values of Boucher into the priority and cost calculation module of Kami to produce an expected result of using user information to determine priority and utilization 

As per claim 21.    A data processing method for transferring or maintaining a data
sample using a data processor, the data processing method executed by at least one processing unit (Kami [0191]), and comprising:
referring a data value map for defining and associating a value index with state information representing a state of a data processor (Kami [0089: “More specifically, a field (map) is divided into small areas, and the number of terminals N[i] in an area i (hereinafter, i is an integer) is calculated.”]; [0090: “For example, when a terminal 10 receives density information as a control signal, if the density is high, the terminal 10 determines that the transmission cost is high.”]; [0088: ”The control signal management unit 202 regularly generates and updates a control signal in view of the current data acquisition status, the load status of the server 20, the prediction and estimation status of unreceived measured data, and the like.”]);
deriving the value index of the data sample  by applying the state information corresponding to acquisition of the data sample to the data value map (Kami [0125: “In addition, the control signal is a cost map .rho. [k] (k is a number of a small area), which is transmission cost information about an individual small area in one of the squares in a map formed as a square grid.”]); and
setting a priority of the transferring or the maintaining of the data sample using the value index, which is determined based on the [state information, wherein: the data sample provides at least information whether the data sample is a forward image] (Kami [0071: “Before transmitting measured data, the data transmission control unit 107 gives an importance attribute to the measured .
Kami does not explicitly teach: state information, wherein: the data sample provides at least information whether the data sample is a forward image. 
However, Boucher in an analogous art teaches:
state information, wherein: the data sample provides at least information whether the data sample is a forward image (Boucher [1100, 1156, 1322: Describing determination of priority using number of users and utilization change as usage attribute and utilization form.]; [0629: Describing data objects can be images.]; [0244: Describing use of state value in priority calculation.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the state information of Boucher into the priority and cost calculation module of Kami to produce an expected result of using user information to determine priority and utilization information. Priority determination is taught by Kami using data and the specific data type of images including forward image is supplemented by Boucher. The modification would be obvious because one of ordinary skill in the art would be motivated to take advantage of user and utilization information during calculation of priority and cost to optimize resource utilization.

Prior Art Not Relied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breed (US 20080215202)- Describing use of image analysis.
Yamasaki et al. (US 20170018190) – Describing use of image and indices for location tracking.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 1/15/2021
/TAELOR KIM/Primary Examiner, Art Unit 2156